IN THE COURT OF APPEALS OF NORTH CAROLINA

                                        2022-NCCOA-626

                                            No. COA21-734

                                    Filed 20 September 2022

     Union County, No. 18 CVD115

     MELISSA MOSIELLO, Plaintiff,

                   v.

     ANTHONY MOSIELLO, Defendant.


             Appeal by defendant from judgment entered 28 June 2021 by Judge William

     F. Helms in Union County District Court. Heard in the Court of Appeals 24 August

     2022.


             Leitner, Bragg & Griffin, PLLC, by Jordan M. Griffin, for plaintiff appellee.

             Plumides, Romano & Johnson, PC, by Richard B. Johnson, for defendant-
             appellant.


             TYSON, Judge.


¶1           Anthony Mosiello (“Anthony”) appeals from an order granting an unequitable

     distribution of marital property to his ex-wife, Melissa Mosiello (“Melissa”). We

     affirm.

                                       I.     Background

¶2           Anthony and Melissa married on 4 September 1992. Both parties remained

     uncertain about the official date of separation during the equitable distribution
                                     MOSIELLO V. MOSIELLO

                                            2022-NCCOA-626

                                           Opinion of the Court



     hearing. When the divorce hearing was held over one year later, the trial court found

     the parties had separated on 9 March 2009. The trial court entered a Judgment of

     Divorce on the same day as the divorce hearing, 5 April 2021. Melissa’s claim for

     equitable distribution was heard on 10 March 2020. The trial court took the matter

     under advisement and entered a written order on 28 June 2021. The trial court

     concluded an unequal division would be equitable. Anthony filed a timely appeal.

                                     II.      Jurisdiction

¶3         This Court possesses appellate jurisdiction over equitable distribution orders

     “if the order or judgement would otherwise be a final order or judgment.” N.C. Gen.

     Stat. § 50-19.1 (2021); see also N.C. Gen. Stat. § 7A-27(b)(2) (2021).

                                           III.   Issues

¶4         Anthony argues the trial court: (1) abused its discretion when determining

     whether an equal distribution of the marital estate was not equitable; (2) failed to

     rely on sufficient evidence to support its finding of facts; and, (3) prejudiced him by

     delaying entry of the order.

                   IV.    Unequal Distribution of Marital Property

¶5         The trial court found an unequal distribution of marital property was equitable

     in this case. Anthony argues the trial court abused its discretion by distributing the

     most substantial marital asset, the marital home valued at $153,000, to Melissa.

                                    A. Standard of Review
                                     MOSIELLO V. MOSIELLO

                                         2022-NCCOA-626

                                        Opinion of the Court



¶6         Trial courts are accorded discretion when distributing marital property, and

     “the exercise of that discretion will not be disturbed in the absence of clear abuse.”

     McNeely v. McNeely, 195 N.C. App. 705, 709, 673 S.E.2d 778, 781 (2009) (citation and

     quotations omitted). “A ruling committed to a trial court’s discretion is to be accorded

     great deference and will be upset only upon a showing that it was so arbitrary that it

     could not have been the result of a reasoned decision.” White v. White, 312 N.C. 770,

     777, 324 S.E.2d 829, 833 (1985). “Once the trial court decides that an unequal

     division of the marital property would be equitable, its decision will only be reversed

     for an abuse of discretion.” Albritton v. Albritton, 109 N.C. App. 36, 42, 426 S.E.2d

     80, 84 (1993) (citing White, 312 N.C. at 777, 324 S.E.2d at 833).

                                          B. Analysis

¶7         N.C. Gen. Stat. § 50-20 (2021) governs the distribution of marital and divisible

     property. “[E]quitable distribution is a three-step process requiring the trial court to

     (1) determine what is marital [and divisible] property; (2) find the net value of the

     property; and, (3) make an equitable distribution of that property.” Petty v. Petty, 199

     N.C. App. 192, 197, 680 S.E.2d 894, 898 (2009) (citations and quotations omitted).

¶8         Trial courts are mandated by statute to divide marital property equally “unless

     the court determines that an equal division is not equitable.” N.C. Gen. Stat. § 50-

     20(c). If the trial court determines “an equal division is not equitable, the court shall

     divide the marital property and divisible property equitably” and “consider all of the
                                       MOSIELLO V. MOSIELLO

                                           2022-NCCOA-626

                                          Opinion of the Court



       following factors under [N.C. Gen. Stat. § 50-20(c)(1)-(12)].” Id.; see also White, 312

       N.C. at 776-77, 324 S.E.2d at 832-33 (explaining that “if no evidence is admitted

       tending to show that an equal division would be inequitable, the trial court must

       divide the marital property equally”).

¶9           When determining whether an unequal distribution is equitable, the trial court

       must make written findings of fact demonstrating and adjudicating which relevant

       and admitted evidence supports the N.C. Gen. Stat. § 50-20(c) distributional factors

       the court considered. Daetwyler v. Daetwyler, 130 N.C. App. 246, 249, 502 S.E.2d 662,

       665 (1998) (citation omitted). “The trial court need not make ‘exhaustive’ findings of

       the evidentiary facts, but must include the ‘ultimate’ facts considered.” Id. (quoting

       Armstrong v. Armstrong, 322 N.C. 396, 405–06, 368 S.E.2d 595, 600 (1988)).

¶ 10         If a party presents evidence that an unequal distribution is not equitable under

       one or more of the N.C. Gen. Stat. § 50-20(c) factors, the trial court must exercise its

       discretion when assessing and adjudicating how much weight to give each factor.

       White, 312 N.C. at 776-77, 324 S.E.2d at 832-33 (explaining that when “evidence

       tending to show that an equal division of marital property would not be equitable is

       admitted, . . . the trial court must exercise its discretion in assigning the weight

       [accorded to] each factor”). “[T]he trial court is not required to show how it balanced

       the factors; the weight given to each factor is in the trial court’s discretion; and there

       is no need to show exactly how the trial court arrived at its decision regarding unequal
                                       MOSIELLO V. MOSIELLO

                                          2022-NCCOA-626

                                         Opinion of the Court



       division,” but an appellate court must be able to review and conclude the statutory

       factors were followed. Montague v. Montague, 238 N.C. App. 61, 70-71, 767 S.E.2d 71,

       78 (2014) (citation omitted).

¶ 11         “A single distributional factor may support an unequal division.” Mugno v.

       Mugno, 205 N.C. App. 273, 278, 695 S.E.2d 495, 499 (2010) (citation omitted); see also

       Leighow v. Leighow, 120 N.C. App. 619, 463 S.E.2d 290 (1995) (finding three

       distributional factors in favor of one spouse supported an unequitable distribution

       order). Our Supreme Court has held “a party’s misconduct during the marriage

       which dissipates or reduces the value of the marital assets for non-marital purposes

       can be considered under [factor (12) of] N.C. Gen. Stat. § 50–20(c)(12) in determining

       whether equal would be equitable.” Coleman v. Coleman, 89 N.C. App. 107, 109-110,

       365 S.E.2d 178, 180 (1988) (citing Smith v. Smith, 314 N.C. 80, 81, 331 S.E.2d 682,

       683 (1985)).

¶ 12         The trial court in Albritton relied on four of the twelve N.C. Gen. Stat. § 50-

       20(c) factors when deciding an equal distribution was not equitable. 109 N.C. App. at

       42, 426 S.E.2d at 84. The trial court gave “particular weight” to evidence indicating

       the “plaintiff had secreted funds, attempted to devalue the marital estate and was

       less than truthful in much of her testimony,” and also considered the “defendant's

       declining health and inability to work” important. Id. This Court held the trial court

       did not abuse its discretion because the decision was well reasoned and not arbitrary.
                                       MOSIELLO V. MOSIELLO

                                           2022-NCCOA-626

                                          Opinion of the Court



       Id.

¶ 13         Here, the trial court reached a well-reasoned decision that was not arbitrary.

       The trial court considered the statutory facts and concluded an unequal distribution

       was equitable. The order reveals which N.C. Gen. Stat. § 50-20(c) factors the trial

       court weighed, although the court did not specifically label each factor.

¶ 14         The trial court considered factor (3), the duration of the marriage and the

       physical health of Melissa. N.C. Gen. Stat. § 50-20(c)(3). The trial court also appeared

       to heavily weigh Anthony’s destructive acts, finding Anthony had “intentionally” set

       the marital home on fire and rendered the home “uninhabitable for at least six (6)

       months.” Melissa paid for all subsequent repairs to the home and the increased

       insurance premiums resulting from the fire. These findings clearly align with factor

       (11a), which allows courts to consider the “[a]cts of either party to maintain, preserve,

       develop, or expand; or to waste, neglect, devalue or convert the marital property or

       divisible property, or both, during the period after separation of the parties and before

       the time of distribution.” N.C. Gen. Stat. § 50-20(c)(11a) (emphasis supplied).

¶ 15         Those findings of fact also fall within factor (12) because trial courts may

       consider any action that “dissipates or reduces the value of the marital assets.”

       Smith, 314 N.C. at 81, 331 S.E.2d at 683. Although Anthony may not agree with how

       the trial court weighed each factor, the trial court was not required to show how it

       balanced the factors or the exact weight given to each factor, as a prior panel of this
                                       MOSIELLO V. MOSIELLO

                                           2022-NCCOA-626

                                          Opinion of the Court



       Court explained in Montague, 238 N.C. App. at 70-71, 767 S.E.2d at 78.

¶ 16         The trial court, vested with the discretion to determine how much weight to

       give each of the N.C. Gen. Stat. § 50-20(c) factors, concluded factors (3), (11a), and

       (12) favored an unequal distribution.         A singular N.C. Gen. Stat. § 50-20(c)

       distributional factor may support an unequal division, as explained in Mugno.

       Because the trial court’s decision is not shown to be arbitrary, the trial court’s

       decision should not be set aside and must be given deference.

                            V.    The Sufficiency of the Evidence

¶ 17         Anthony next argues several of the trial court’s findings of fact are not

       supported by relevant admitted evidence. Anthony asserts four of the trial court’s

       findings of fact do not comply with the statutory obligations governing the

       classification and valuation of marital property for equitable distribution orders.

                                      A. Standard of Review

¶ 18         Trial courts possess great discretion when distributing marital property, and

       this Court will only reverse an equitable distribution order if the trial court abused

       its discretion. Albritton, 109 N.C. App. at 42, 426 S.E.2d at 84 (citation omitted).

       “Accordingly, this Court will not reverse [a] trial court’s findings of fact on appeal as

       long as they are supported by competent evidence.” Id. (citation omitted); see also

       Troutman v. Troutman, 193 N.C. App. 395, 400-01, 667 S.E.2d 506, 510 (2008)

       (explaining a trial court’s decision will not be overturned unless, “upon consideration
                                       MOSIELLO V. MOSIELLO

                                           2022-NCCOA-626

                                          Opinion of the Court



       of the cold record . . . the division ordered by the trial court [ ] has resulted in an

       obvious miscarriage of justice”) (citations and quotations omitted).

                                            B. Analysis

¶ 19         Trial courts must publish written findings of fact to support their conclusions

       of law to enable appellate courts to assess the record and determine whether the

       evidence admitted supports the findings of fact and the legal conclusions represent a

       correct application of the law. Mrozek v. Mrozek, 129 N.C. App. 43, 49-50, 496 S.E.2d

       836, 841 (1998) (citation omitted). “This [obligation to provide written orders] only

       requires that the court make findings as to the ultimate rather than evidentiary facts.

       The trial court is not required to recite in detail the evidence it considered in

       determining what division is equitable.” Id. at 50, 496 S.E.2d at 841 (citation and

       quotation omitted).

¶ 20         “[F]indings of fact are conclusive if they are supported by any competent

       evidence from the record.” Robinson v. Robinson, 210 N.C. App. 319, 322, 707 S.E.2d

       785, 789 (2011) (citations and quotations omitted). “[D]etermining the credibility of

       the evidence [is] the court’s province as finder of the facts.” Nye v. Nye, 100 N.C. App.

       326, 327, 396 S.E.2d 91, 92 (1990) (explaining the trial court did not err when it

       determined defendant’s stock had no value and would not appreciate—

       notwithstanding contrary evidence presented by the plaintiff—because the court

       “simply did not believe” the plaintiff’s evidence). “This Court is not here to second-
                                       MOSIELLO V. MOSIELLO

                                           2022-NCCOA-626

                                          Opinion of the Court



       guess values of marital and separate property where there is evidence to support the

       trial court’s figures.” Mishler v. Mishler, 90 N.C. App. 72, 74, 367 S.E.2d 385, 386

       (1988).

¶ 21         As noted above, the distribution of martial property encompasses a three-step

       process: (1) the classification of property as marital or separate, (2) the assignment of

       value to the property, and (3) the distribution of the marital property. Petty, 199 N.C.

       App. at 197, 680 S.E.2d at 898 (citation omitted).

¶ 22         Marital property refers to “all real and personal property acquired by either

       spouse or both spouses during the course of the marriage and before the date of the

       separation of the parties.” N.C. Gen. Stat. § 50-20(b)(1) (2021). Divisible property

       encompasses the “appreciation and diminution in value of marital property and

       divisible property of the parties occurring after the date of separation and prior to the

       date of distribution, except that appreciation or diminution in value which is the result

       of postseparation actions or activities of a spouse shall not be treated as divisible

       property.” N.C. Gen. Stat. § 50-20(b)(4)(a) (emphasis supplied).

¶ 23         Once the trial court classifies property, N.C. Gen. Stat. § 50-21(b) specifies that

       marital property should “be valued as of the date of the separation,” while divisible

       property is “valued as of the date of distribution.” Courts should then use the “net

       value” of both marital and divisible property when distributing it amongst the

       parties. N.C. Gen. Stat. § 50-20(c). This Court has given “net value” its ordinary
                                        MOSIELLO V. MOSIELLO

                                            2022-NCCOA-626

                                           Opinion of the Court



       meaning when applying N.C. Gen. Stat. § 50-20(c) and defined it as the “market

       value, if any, less the amount of any encumbrance serving to offset or reduce market

       value.” Alexander v. Alexander, 68 N.C. App. 548, 550-51, 315 S.E.2d 772, 775 (1984).

¶ 24          While trial courts should make explicit findings regarding the net fair market

       value of property on the date of separation, a spouse is not necessarily prejudiced by

       the trial court’s failure to state the net value of the property if it is easily ascertained

       by the trial court’s findings, as explained in Wall v. Wall. 140 N.C. App. 303, 307, 536

       S.E.2d 647, 649-50 (2000).

                     Defendant does not question the accuracy of the trial
                     court's findings, but argues that the trial court did not
                     make an explicit finding about the net value of the marital
                     home on 5 May 1988, the date of separation. However, the
                     trial court found a gross fair market value on the date of
                     separation of $186,000.00, subject to encumbrances of
                     $132,136.71 and $17,753.20.                Subtracting the
                     encumbrances from the gross value of the home leaves a
                     net fair market value on the date of separation of
                     $36,110.09. While it would have been better practice for
                     the trial court to make a specific finding as to the net fair
                     market value of the dwelling house on the date of
                     separation, such value can be easily calculated from its
                     findings. . . . Though the net fair market value of the Walls’
                     residence was not explicitly set out, it can be made certain
                     from the facts found by the trial court.

       Id. (citation omitted) (emphasis supplied).

¶ 25          Trial courts may rely on a variety of relevant evidence, including the lay

       opinions of testifying spouses, when assessing the value of property.
                                       MOSIELLO V. MOSIELLO

                                           2022-NCCOA-626

                                          Opinion of the Court



                    Lay opinions as to the value of the property are admissible
                    if the witness can show that he has knowledge of the
                    property and some basis for his opinion. Unless it
                    affirmatively appears that the owner does not know the
                    market value of his property, it is generally held that he is
                    competent to testify as to its value. . . . Rather, an owner is
                    deemed to have sufficient knowledge of the price paid for
                    his land, the rents or other income received, and the
                    possibilities of the land for use, and to have a reasonably
                    good idea of what the land is worth.

       Hill v. Hill, 244 N.C. App. 219, 229, 781 S.E.2d 29, 37 (2015) (citations and quotations

       omitted).

¶ 26         On appeal, this Court may consider whether the trial court’s valuation of

       martial property fell “within the range of the plaintiff’s and defendant’s valuations.”

       Smith, 104 N.C. App. at 792, 411 S.E.2d at 200. This Court has also held one party’s

       valuation of property in an equitable distribution affidavit may support a finding of

       value. See Lawing v. Lawing, 81 N.C. App. 159, 163-64, 344 S.E.2d 100, 104 (1986)

       (finding the plaintiff’s affidavit valuing the ring constituted competent value

       evidence, even though no other evidence was entered at trial and the defendant’s

       affidavit included a conflicting value).

¶ 27         Claims regarding post-separation changes in the value of real property often

       center around how the misclassification of marital property affects each spouse’s

       award when the property is divided equally. See McLean v. McLean, 88 N.C. App.

       285, 293, 363 S.E.2d 95, 100 (1987) (stating this Court is required “to credit a former
                                      MOSIELLO V. MOSIELLO

                                          2022-NCCOA-626

                                         Opinion of the Court



       spouse ‘with at least the amount by which he decreased the principal owed’ on marital

       debt by using his separate funds”) (citation omitted).

¶ 28         If property is divided equally between spouses, but one spouse made post-

       separation payments towards marital property, the court must consider whether the

       spouse making the payments used marital funds and determine the value of those

       payments. Smith, 104 N.C. App. at 790-92, 411 S.E.2d at 199 (explaining the court

       committed error by failing to credit plaintiff for the “various taxes, insurance and

       reduction of principal as to marital property” plaintiff paid because, as a result,

       plaintiff received an unequal share despite the court’s determination that an equal

       share was equitable).

¶ 29         Assessing the type of funds used to make the payment is important because, if

       a spouse used separate funds to benefit the marital estate, those payments may be

       credited to the payor when distributing the marital estate. Loving v. Loving, 118 N.C.

       App. 501, 505-06, 455 S.E.2d 885, 888 (1995) (explaining a spouse “who makes some

       payment on the marital debt after the date of separation and before the equitable

       distribution trial” should be awarded “either (1) a reimbursement from the other

       spouse for the amount of the payment, (2) a credit to his share of the equitable

       distribution award in an amount equal to the payment, or (3) an upward adjustment

       in his percentage of the distribution of the marital properties”). Although a spouse

       may sometimes be credited for the other spouse’s exclusive post-separation use of the
                                       MOSIELLO V. MOSIELLO

                                           2022-NCCOA-626

                                          Opinion of the Court



       marital residence, the trial court may also balance such use and adjust if the spouse

       residing in the home is separately “forced to expend considerable sums to repair and

       maintain [it].” Leighow, 120 N.C. App. at 622, 463 S.E.2d at 292.

¶ 30         Anthony argues four of the trial court’s findings of fact do not properly comply

       with the trial court’s obligations under N.C. Gen. Stat. §§ 50-20, 50-21. We address

       each of the contested findings of fact in turn.

                                        1. Value of the Home

¶ 31         Anthony contends the trial court committed three errors when valuating the

       marital home at $153,000. First, Anthony argues the $153,000 evaluation of the

       house was not supported by competent evidence because several conflicting values of

       the marital residence were offered at trial. Next, Anthony asserts the trial court did

       not consider whether post-separation changes in the value of the marital property

       constituted divisible property. Lastly, Anthony argues the trial court did not value

       the property as of the date of separation. Anthony’s arguments are without merit.

¶ 32         At trial, Melissa offered evidence regarding the value of the home. Melissa

       testified to the tax value of the property per the Union County tax records, which

       listed two tax evaluations for 2019 ($143,000 and $157,000). Melissa also testified

       regarding the current mortgage balance in 2019 (approximately $7,000) and the

       mortgage balance when Anthony initially left the marital residence ($17,000).

       Melissa’s equitable distribution affidavit included the value of the land ($140,000),
                                       MOSIELLO V. MOSIELLO

                                           2022-NCCOA-626

                                          Opinion of the Court



       the value of the attached home ($30,000), and the encumbrances on the land

       ($17,000).

¶ 33         The trial court’s valuing the land and improvements at $153,000 is supported

       by relevant admitted evidence. Like in Wall, subtracting the $17,000 encumbrances

       from the $170,000 gross value of the marital residence nets fair market value on the

       date of separation of $153,000. The fair net market value can be made certain by the

       findings of fact. This value rests within the range of the evidence entered at trial, as

       explained in Smith, and is supported by more evidence than the sole affidavit as in

       Lawing. 81 N.C. App. at 165, 344 S.E.2d at 105 (“One of our roles in reviewing

       findings of fact is to reconcile apparently inconsistent findings and uphold the

       judgment when practicable.”).

¶ 34         Next, the trial did not err by failing to consider the post-separation changes of

       value in the property as divisible because any appreciation or diminution was “the

       result of postseparation actions or activities” of Melissa. N.C. Gen. Stat. § 50-

       20(b)(4)(a). Anthony does not contend Melissa used marital funds to pay off the

       encumbrances, nor does Anthony dispute the findings of fact listing all the

       postseparation actions and activities of Melissa. Unlike in Smith, the trial court

       found an unequal distribution of the marital residence was equitable, so any failure

       to quantify post-separation improvements to the marital residence did not harm

       Anthony. Id.
                                      MOSIELLO V. MOSIELLO

                                          2022-NCCOA-626

                                         Opinion of the Court



¶ 35         Lastly, the trial court’s findings of fact regarding the date of separation is

       supported by competent evidence. Both parties presented conflicting evidence about

       the date of separation, offering three different years of separation (9 March 2009, 10

       March 2010, and 1 January 2012). While the Judgment of Divorce, entered 5 April

       2021, ultimately concluded the parties separated on 9 March 2009, Melissa explained

       she used 1 January 2012 on the Equitable Distribution Affidavit because Anthony

       had left North Carolina and moved to New York, and had stopped coming by the

       home. The finding was supported by competent evidence in the record. Anthony

       cannot show an abuse of the court’s discretion.

                                        2. Value of the Cars

¶ 36         Plaintiff testified to the Kelley Blue Book values of two cars in Anthony’s

       possession: “At the time [Anthony left the home] the Cougar was valued at $4000 in

       the Blue Kelley Book, and the Lincoln was valued at $2000.” Anthony offered no

       evidence regarding the value of the cars and did not submit an Equitable Distribution

       Affidavit. The trial court’s finding of facts regarding the value of the cars was

       supported by competent evidence, the lay opinion of Melissa, who is allowed to testify

       the value of property under Hill. 244 N.C. App. at 229, 781 S.E.2d at 37.

                                    3. Actions of the Defendant

¶ 37         Anthony contends the trial court’s finding of fact that Anthony “intentionally”

       set the house on fire is not supported by the weight of the evidence. Melissa testified
                                          MOSIELLO V. MOSIELLO

                                             2022-NCCOA-626

                                            Opinion of the Court



       how her daughter witnessed Anthony “go into the home with a gasoline jug and rag,

       take all [her] belongings, put them [into] the bedroom . . . and light the house on fire.”

       Melissa also stated their daughter told police Anthony held the daughter down when

       she was “trying to put the fire out with a pot of water.” Melissa faced increased

       insurance premiums because the fire was set intentionally. Anthony denied setting

       the house on fire, asserting the pictures entered into evidence at trial depicted him

       “outside doing fire on red ants.”

¶ 38          After hearing the evidence and assessing the witnesses’ credibility, the trial

       court did not abuse its discretion by finding Anthony set the fire intentionally. The

       trial court may properly consider evidence regarding marital conduct that “dissipates

       or reduces the value of the marital assets,” per Smith. 314 N.C. at 81, 331 S.E.2d at

       683.

                                   4. The Length of the Marriage

¶ 39          Anthony’s argument regarding the trial court’s finding of fact detailing the

       length of the marriage mirrors Anthony’s argument regarding the date of separation.

       For the same reasons detailed above, we disagree. This argument is without merit.

                                    VI.     Prejudicial Delay

¶ 40          Anthony contends the trial court prejudiced Anthony by entering the order

       fifteen months after the equitable distribution hearing. We disagree.

                                      A. Standard of Review
                                       MOSIELLO V. MOSIELLO

                                           2022-NCCOA-626

                                          Opinion of the Court



¶ 41         As Anthony correctly notes, this Court in Wall established a “case-by-case

       inquiry as opposed to a bright line rule [must] determin[e] whether the length of a

       delay is prejudicial.” Britt v. Britt, 168 N.C. App. 198, 202, 606 S.E.2d 910, 912 (2005)

       (citing Wall, 140 N.C. App. at 314, 536 S.E.2d at 654); see also Nicks v. Nicks, 241

       N.C. App. 487, 510, 774 S.E.2d 365, 381 (2015).

                                            B. Analysis

¶ 42         This Court has declined to reverse late-entered equitable distribution orders

       when the complaining party is not prejudiced by the delay. Britt, 168 N.C. App. at

       202, 606 S.E.2d at 912.     In Britt, a sixteen-month delay between an equitable-

       distribution hearing and the equitable-distribution order did not warrant reversing

       the trial court’s order and entry of a new one. Id. The court found no “potential

       changes in the value of marital or divisible property between the hearing and entry

       of the equitable distribution order [to] warrant[ ] additional consideration by the trial

       court.” Id. The marital home, which was sold before the hearing, “was the most

       significant item of property distributed” and its value would “not change for the

       purposes of equitably distributing the parties’ marital property.” Id. at 202, 606

       S.E.2d at 912-13.

¶ 43         Anthony’s argument fails to assert how he was harmed by the delay. Like in

       Britt, Anthony and Melissa’s most significant marital asset was the marital

       residence. Any changes in the value of the residence between the hearing and the
                                      MOSIELLO V. MOSIELLO

                                             2022-NCCOA-626

                                         Opinion of the Court



       entry of the order did not harm Anthony because the trial court distributed the

       entirety of the marital residence to Melissa. Finally, the delay in this case was

       slightly shorter than the sixteen-month delay in Britt. Any delay did not prejudice

       Anthony.

                                      VII.     Conclusion

¶ 44         The trial court’s findings of fact are supported by admitted and competent

       evidence in the record. Those findings support the conclusions of law that an unequal

       distribution of the parties’ martial assets is equitable. Anthony has failed to show

       any abuse of discretion or prejudice in the trial court’s equitable distribution order.

       The order appealed from in affirmed. It is so ordered.

             AFFIRMED.

             Judges ARROWOOD and GRIFFIN CONCUR.